Case 19-10293-JDW   Doc 1   Filed 01/22/19 Entered 01/22/19 16:54:44   Desc Main
                            Document     Page 1 of 7
Case 19-10293-JDW   Doc 1   Filed 01/22/19 Entered 01/22/19 16:54:44   Desc Main
                            Document     Page 2 of 7
Case 19-10293-JDW   Doc 1   Filed 01/22/19 Entered 01/22/19 16:54:44   Desc Main
                            Document     Page 3 of 7
Case 19-10293-JDW   Doc 1   Filed 01/22/19 Entered 01/22/19 16:54:44   Desc Main
                            Document     Page 4 of 7
Case 19-10293-JDW   Doc 1   Filed 01/22/19 Entered 01/22/19 16:54:44   Desc Main
                            Document     Page 5 of 7
Case 19-10293-JDW   Doc 1   Filed 01/22/19 Entered 01/22/19 16:54:44   Desc Main
                            Document     Page 6 of 7
Case 19-10293-JDW   Doc 1   Filed 01/22/19 Entered 01/22/19 16:54:44   Desc Main
                            Document     Page 7 of 7
